Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Copies of the lined out IDS items were not provided. Translations of the documents are not the underlying documents actually cited. Many of the translations lack figures of the underlying document.

Applicant’s election without traverse of claims 5-12 and 14 in the reply filed on 2/15/22 is acknowledged.

Claim 10 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to the claims in the alternative only.  See MPEP § 608.01(n). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
average residence time of 10 hours regardless of where the inlet is on the reactor. While it is plausible that there may be a distribution of residence times (some ingredients remaining in the reactor longer, some shorter), the overall average must be 10 hours (regardless of inlet point) or the reactor will not stay at a constant fill level.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda 6294642 in view of Rupaner 6428199.
	Shimoda exemplifies (table 1) polymerization of polycarbonate in five stages. The first stage is an agitation tank. The second stage is a prepolymerization tank A (ie applicant’s “tank” of claim 5). The third stage is a prepolymerization tank “B” (ie applicant’s second reactor of claim 10). The third and fourth stages are horizontal polymerization tanks which correspond to applicant’s final polymerization of the oligomer into polycarbonate.
0C and 100torr (ie 133mbar).
Shimoda does not disclose the details of the prepolymeriztion tanks.
	Rupaner (abstract; fig) shows a reactor having a stirring blade (6). The reactor is cyclindrical (col 7 line 47). The inlets (3) are at the bottom of the reactor. This configuration is said to enable easy cleaning.
	It would have been obvious to utilize a reactor configuration taught by Rupaner for the expected benefits.


	In regards to applicant’s dependent claims:
The intrinsic viscosity of the oligomer leaving tank A is 0.06dL/g. This corresponds to a molecular weight of ~1700g/mol according to the well known equation ŋ = 0.000123M0.83  (see paragraph 221 of Hitomi 2013/0030112). Based on applicant’s disclosure (paragraph 37) relating molecular weight and viscosity in Pa.s, applicant’s viscosity appears to be met. 
	Because some polymerization (ie oligomerization) occurs in tank A, the viscosity must be higher than the starting ingredients BPA and diphenylcarbonate.
	Given the proposed combination of references provides the ingredients at the bottom of the tank reactor, applicant’s residence time limitation must be met as this is the sole reason for the improvement according to applicant.
	Tetramethylammonium hydroxide (col 12 line 5) is included as a catalyst.
Shimoda’s prepolymerization tank B operates at 2700C and 20torr (ie 27mbar).
0.83  (see paragraph 221 of Hitomi 2013/0030112).
	The starting ingredients are bisohenol A and diphenylcarbonate (col 12 line 1-3).
	The residence time in prepolymerization tank B is 1 hour.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/24/22